Exhibit Sale and Purchase Agreement by and between Fidia Farmaceutici S.p.A. as seller and Anika Therapeutics Inc. as buyer Table of contents ARTICLE I Whereas - Interpretation - Certain Definitions 1.01 Whereas. 1.02 Interpretation. 1.03 Certain Definitions. ARTICLE II The Transaction 2.01 The Sale and Purchase of the Quota. 2.02 Closing Date. 2.03 Closing Obligations. 2.04 Board of Directors Resignations and Quotaholders Meeting. 2.05 Receivables of the Company. ARTICLE III The Purchase Price 3.01 The Purchase Price. 3.02 Payment of the Purchase Price. 3.03 Dividends. 3.04 Seller’s Undertakings. ARTICLE IV Purchase Price Adjustment 4.01 Estimated Closing Balance Sheet - Estimated Net Working Capital. 4.02 Preparation of the Final Closing Balance Sheet. 4.03 Working Capital Adjustment. 4.04 Cash Availability. ARTICLE V Representations and Warranties of the Buyer 5.01 Representations and Warranties of the Buyer. 5.02 Certain Definitions. ARTICLE VI Representations and Warranties of the Seller 6.01 Representations and Warranties of the Seller. ARTICLE VII Survival of Representations and Warranties 7.01 Survival of Representations and Warranties of the Seller. 7.02 Survival of Representations and Warranties of the Bayer. 2 ARTICLE VIII Indemnification 8.01 Seller’s Indemnification. 8.02 Seller’s Indemnification - Limitation. 8.03 Buyer’s Indemnification. 8.04 Indemnification Procedure. 8.05 Escrow Shares. 8.06 Other Remedies. ARTICLE IX Miscellaneous 9.01 Lock Up. 9.02 Anika’s Board of Directors. 9.03 US GAAP Account. 9.04 GAAP Accounts and SEC Requirements. 9.05 Release of the Guarantees. 9.06 Seller’s Receivables. 9.07 Non Competition. 9.08 Further Assurances. 9.09 Use of Names. 9.10 Records Retention. 9.11 Waiver of Action. 9.12 Employee Stability. 9.13 Administrative Requirements. 9.14 Integration Services. 9.15 Insurances. 9.16 Confidentiality - Public Announcement. 9.17 Changes in Writing. 9.18 Successors. Assignment Prohibited. 9.19 Notices. 9.20 Domicile. 9.21 Severability. 9.22 Fees and Expenses. ARTICLE X Law - Jurisdiction 10.01 Applicable Law. 10.02 Arbitration. 10.03 Enforceability. 3 LIST OF EXHIBITS Exhibit A Powers of the Seller. Exhibit B Powers of the Buyer. Exhibit 1.03(I) Amendments to Existing Product Agreements. Exhibit 1.03(II) Final drafts of the Commercial Agreements. Exhibit 1.03(III) Company’s Receivables. Exhibit 1.03(IV) Executed copy of the Escrow Agreement. Exhibit 1.03(V) Financial statements for the years ended on December 31, 2007 and December 31, 2008. Exhibit 1.03(VI) Interim Financial Statements. Exhibit 1.03(VII) Registration Rights Agreement. Exhibit 1.03(VIII) Seller’s Receivables. Exhibit 2.03(a)(ii) Executed copies of (i) product registration transferagreement and (ii) trademark transfer agreements. Exhibit 2.03(a)(v) Deed of Transfer. Exhibit 2.04(b) New Board of Directors. Exhibit 3.02 Bank account details. Exhibit 4.01 Estimated Closing Balance Sheet and Estimated Net Working Capital. Exhibit 4.02 Table related to (i) the Closing Balance Sheet and (ii) the Closing Net Working Capital. Exhibit 9.05 Assumed Obligations. Exhibit 9.15 Insurances. 4 LIST OF SCHEDULES Buyer’s Schedules. Schedule 5.01.3 No Third Party Consent. Schedule 5.01.4 No Breach. Schedule 5.01.9 Litigation. Schedule 5.01.14 Permits. Schedule 5.01.16 No Material Adverse Change. Schedule 5.01.17 Brokers. Schedule 5.01.21 Compliance with Law – Violations. Seller’s Schedules. Schedule 6.01.3 No breach. Schedule 6.01.6 Subsidiaries. Schedule 6.01.13 Guarantees. Schedule 6.01.14 Litigation. Schedule 6.01.15(a) Employee List. Schedule 6.01.15(c) Supply of workmanship agreements. Schedule 6.01.15(d) Collective Bargaining Agreement. Schedule 6.01.16(a) IP List: (i) Patents and Marks; (ii) Licenses In; (iii) Licenses Out. Schedule 6.01.16(b) IP Exceptions. Schedule 6.01.17 Insurance policies. Schedule 6.01.22 Bank account and power of attorney. Schedule 6.01.23 Contracts. Schedule 6.01.27 Costumers. Schedule 6.01.35 Restrictive legends concerning the Shares. 5 This Sale and Purchase Agreement (hereinafter the “Agreement”) is entered in Milan, on December 30, 2009, between (1)Fidia Farmaceutici S.p.A., a company duly incorporated under the laws of Italy, whose registered office is at Abano Terme (PD), CAP 35031, Via Ponte della Fabbrica 3/A, VAT number and registered with the Company’s Register of Padua at number 00204260285, acting by its legal representative Mr. Antonio Germani pursuant to the board of directors resolutions datedNovember 19, 2009, attached hereto under Exhibit A (hereinafter the “Seller”); and (2)Anika Therapeutics Inc., a company duly incorporated under the laws of Massachusetts, whose registered office is at 32 Wiggins Avenue, Bedford, Massachusetts 01730 Italian tax code number 97542640152, acting by its legal representative Dr. Charles Sherwood pursuant to the board of directors resolutions attached hereto under Exhibit B (hereinafter the “Buyer” or “Anika”); (the Seller and Buyer are hereinafter jointly referred to as the “Parties” and each as a “Party”). RECITALS WHEREAS the Seller is the owner of a quota representing 100% of the issued and outstanding capital stock of Fidia Advanced Biopolymers S.r.l., whose registered office is in Abano Terme (PD), C.A.P. 35031, Via Ponte della Fabbrica 3/,B capital stock equal to Euro 1,848,915.00 (one million eight hundred forty eight thousand nine hundred fifteen/00), VAT number 03641500289 and registered with the Company’s Register of Padua at number 01510440744 (hereinafter referred to as the “Company”) and, therefore, the Seller is the owner of the entire issued and outstanding capital stock of the Company; WHEREASthe Company is a company active in the business of research and development, manufacturing and distributing of medical products based on hyaluronic acid; WHEREASAnika is a company active in the business of research and development, manufacturing and distributing of medical products based on hyaluronic acid and whose ordinary shares are listed on the NASDAQ Stock Exchange; WHEREAS the Seller wishes to sell and Buyer wishes to purchase the Quota (as hereinafter defined) upon the terms and subject to the conditions set forth in this Agreement; NOW THEREFORE, in consideration of the mutual covenants contained herein, the Parties covenant and agree as follows: ARTICLE
